Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2006

Massaquoi v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4612




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Massaquoi v. Smith" (2006). 2006 Decisions. Paper 1146.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1146


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-61 (April 2006)                                    NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-4612
                                   ________________

                                 SA’EED MASSAQUOI,
                                            Appellant
                                         vs.

                                 JOSEPH SMITH
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 05-cv-01593)
                      District Judge: Honorable Sylvia H. Rambo
                    ______________________________________


 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 21, 2006
          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                                   (Filed May 8, 2006)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Sa’eed Massaquoi appeals the dismissal of his petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. For the reasons set forth herein, we will summarily

affirm the judgment of the District Court.

                                             1
              On January 9, 2003, while confined at the United States Penitentiary at

Lewisburg, Pennsylvania, Massaquoi filed a petition for a writ of habeas corpus in the

United States District Court for the Middle District of Pennsylvania pursuant to 28 U.S.C.

§ 2241. In his petition, Massaquoi, who had been recommitted to Pennsylvania state

prison as a technical parole violator, argued that the Pennsylvania Board of Probation and

Parole (“PBPP”) had relinquished its jurisdiction over him by transferring him to federal

custody to serve a federal sentence for a crime committed while he was on parole.

Massaquoi claimed that PBPP therefore was without authority to lodge a detainer against

him and that the Federal Bureau of Prisons (“BOP”) should not have accepted the

detainer. The District Court denied the motion, holding that Massaquoi had failed to

exhaust the administrative remedies available to him through the BOP, and that while he

had exhausted available state remedies, his claim was deemed premature by PBPP. The

Court further noted that Massaquoi’s claim was substantively without merit, as the same

argument had previously been rejected by the Commonwealth Court of Pennsylvania.

              Massaquoi then filed a motion to alter or amend the judgment requesting

that the Court deny the petition without prejudice so that he could file another § 2241

petition upon exhaustion of his administrative remedies. The Court denied the motion as

unnecessary, explaining that it had denied the first petition for failure to exhaust and as

premature, rather than on the merits. Massaquoi did not appeal, but instead proceeded to

exhaust his administrative remedies and then file the instant § 2241 petition, which raised



                                              2
essentially the same claim as the first. In a September 9, 2005 order, the District Court

denied this petition, holding that it had denied the first petition on the merits, and

therefore, that this petition was successive. Massaquoi filed the instant appeal.

Respondent has filed a motion for summary affirmance.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

Because this appeal presents no “substantial question,” we will summarily affirm the

judgment of the District Court. 3d Cir. LAR 27.4 & I.O.P. 10.6.

              According to the District Court’s opinion regarding the first § 2241 petition,

Massaquoi was paroled from a Pennsylvania state court sentence on July 27, 1998. He

was then recommitted to Pennsylvania state prison as a technical parole violator on July

14, 1999. While still in state custody, Massaquoi was produced in federal court pursuant

to a federal writ of habeas corpus ad prosequendum for sentencing on federal charges

related to crimes committed while on parole in 1998. He received a sentence of 646

months, and was then returned to Pennsylvania state prison to serve the back-time ordered

by PBPP. His federal sentence was lodged as a detainer.

              On February 27, 2001, prior to completion of his parole violation term,

Massaquoi was returned to federal prison to begin serving the 646 month sentence.

Because Massaquoi did not receive state credit for the time served between July 13, 1999

and February 27, 2001, this time was credited to his federal sentence. On April 11, 2001,

PBPP lodged a detainer with the BOP for his parole violation time. Massaquoi maintains



                                               3
that this detainer was invalid because PBPP relinquished jurisdiction over him by

releasing him to the custody of federal authorities to serve his federal sentence prior to

completion of his state sentence. He further argues that the BOP erred in accepting the

detainer.

              The District Court dismissed Massaquoi’s second § 2241 petition as

successive. Appellee urges this Court to summarily affirm the District Court’s judgment

on that basis. While § 2241 petitions are not subject to the gatekeeping mechanism of §

2244, see Zayas v. INS, 311 F.3d 247 (3d Cir. 2002), a petitioner may not raise a claim in

a second or successive § 2241 petition that has been resolved on the merits in a prior

petition. See Valona v. United States, 138 F.3d 693, 695 (7th Cir. 1998). In the instant

case, however, Massaquoi’s first § 2241 petition, in the words of the District Court, was

denied “(1) for failure to exhaust administrative remedies and (2) as premature.” See

District Court Order, Civ. No. 03-cv-00055, July 27, 2004. As the Court itself

recognized, this does not constitute a dismissal on the merits. See id. See also Slack v.

McDaniel, 529 U.S. 473, 485-86 (2000) (“A habeas petition filed in the district court after

an initial habeas petition was unadjudicated on its merits and dismissed for failure to

exhaust state remedies is not a second or successive petition.”); Christy v. Horn, 115 F.3d
201, 208 (3d Cir. 1997) (same).

              While we therefore conclude that the District Court erred in dismissing

Massaquoi’s second petition as successive, we nonetheless affirm the judgment of the



                                              4
District Court based on other grounds.

              Pennsylvania law provides that a federal sentence for a crime committed by

a parolee while on parole from a state sentence must be served before any time ordered in

connection with the parolee’s re-commitment. See 61 Pa. Stat. § 331.21a(a); see also

Bellochio v. Commonwealth, 559 A.2d 1024, 1026 (Pa. Commw. Ct. 1989). As noted

earlier, Massaquoi did not receive state credit for any of the time served between July 13,

1999, when he was recommitted, and February 27, 2001, when he was transferred to the

custody of the BOP. All of this time was credited to his federal sentence. In

relinquishing custody of Massaquoi to the BOP to serve his federal sentence before

beginning to serve backtime for his parole violation, the PBPP was following the mandate

of state law and did not relinquish jurisdiction over Massaquoi or otherwise surrender any

right to place a detainer on him pending completion of his federal sentence. See

Bellochio, 559 A.2d at 1026-27 (noting that “it is well settled that either sovereign may

voluntarily surrender a prisoner to the other without loss of jurisdiction”).

              Accordingly, because this appeal presents no “substantial question,” we will

summarily affirm the judgment of the District Court.




                                              5